t c memo united_states tax_court bengt edvard oman petitioner v commissioner of internal revenue respondent docket nos 18421-08l filed date bengt edvard oman pro_se fred e green jr for respondent memorandum opinion marvel judge these cases were consolidated for purposes of trial briefing and opinion on date respondent issued a notice_of_deficiency in which he determined a deficiency of dollar_figure in petitioner’s federal_income_tax for and additions to tax of dollar_figure for failure_to_file a return timely under sec_6651 dollar_figure for failure_to_pay_tax timely under sec_6651 and dollar_figure for failure to pay estimated_tax under sec_6654 after concessions the issue for decision in docket no is whether petitioner is liable for the income_tax deficiency and additions to tax respondent determined for in reaching our decision we must also decide whether respondent properly treated petitioner’s form_1040 u s individual_income_tax_return as unprocessable and invalid on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or for notice_of_determination pursuant to sec_6330 petitioner seeks review of respondent’s determination to proceed with the collection of petitioner’s federal_income_tax liability the issue for decision in docket no 18421-08l is whether respondent abused his discretion in sustaining the collection action with respect to petitioner’s federal_income_tax liability 1unless otherwise indicated all section references are to the internal_revenue_code code as amended and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar 2respondent concedes that petitioner’s distribution from pensions was dollar_figure rather than dollar_figure as he had determined in the notice_of_deficiency background some of the facts have been stipulated we incorporate the stipulated facts into our findings by this reference petitioner resided in nevada when he filed his petitions we find facts with respect to each year at issue as follows i petitioner and his wife johnette r oman mrs oman timely filed their form 1040a u s individual_income_tax_return they claimed the filing_status of married_filing_jointly petitioner and mrs oman reported wages of dollar_figure withholding of federal_income_tax of dollar_figure and an overpayment of federal_income_tax of dollar_figure attached to the form 1040a was a notice in which petitioner and mrs oman stated that they signed the return under duress respondent issued a refund but later determined an dollar_figure deficiency in petitioner and mrs oman’s federal_income_tax on date respondent mailed petitioner and mrs oman a notice_of_deficiency petitioner and mrs oman did not file a petition in response to the notice_of_deficiency instead on date they mailed respondent a letter demanding that respondent define income explain his delegated constitutional and legislated lawful authority and identify code sections imposing federal 3petitioner and mrs oman attached a similar notice to their return the notice accompanying their return is reproduced infra p income_tax on certain income on date respondent replied by a letter informing petitioner and mrs oman that he will contact you again within days to let you know what action we are taking you don’t need to send us anything further or take any other action now on this matter on date petitioner mailed respondent another letter that was similar to the date letter on date respondent replied again advising petitioner and mrs oman that he would contact them within days to inform them of the action taken respondent’s date letter again stated that petitioner and mrs oman did not need to do anything regarding the matter on february and date respondent sent petitioner notices of balance due on date respondent sent petitioner a final notice_of_intent_to_levy and notice of your right to a hearing final notice for on or about date petitioner sent respondent a 22-page letter containing rhetoric similar to that used in the date letter petitioner asserted that respondent had repeatedly refused to provide him 4the parties subsequently exchanged similar correspondence on date petitioner and mrs oman sent respondent another letter similar to the date letter on date respondent wrote that he would contact petitioner and mrs oman within days 5respondent sent a separate final notice for to mrs oman with various information that petitioner had demanded for example the code sections establishing respondent’s delegated constitutional and legislated lawful authority to make assessments on date petitioner timely submitted a form request for a collection_due_process or equivalent_hearing in response to the question on the form about petitioner’s daytime telephone number and the best time to call petitioner wrote please contact me in writing petitioner did not provide his phone number or the best time to call on date valerie chavez ms chavez a settlement officer assigned to petitioner’s case sent petitioner a letter acknowledging his form ms chavez stated that petitioner had requested to be contacted in writing and that she scheduled petitioner’s hearing by correspondence for date ms chavez requested that by date petitioner submit information that he would like considered in the hearing such as a collection alternative and a completed form 433-a collection information statement for wage earners and self-employed individuals ms chavez also stated that if petitioner wished to propose any alternative collection methods he would need to complete a form 433-a within days and submit signed form sec_1040 for and ms chavez informed petitioner that he would not be able to dispute the underlying liability because he had received a notice_of_deficiency by letter dated date petitioner replied to ms chavez’ date letter petitioner stated that he did not recall requesting to be contacted in writing and asked ms chavez to provide him a copy of his correspondence he also requested a face-to-face hearing at the internal_revenue_service irs appeals_office closest to reno nevada and stated that he would record such hearing petitioner stated that the form 433-a did not pertain to him because he was neither a wage earner nor a taxpayer and irs has provided no information saying otherwise however he stated that he would complete and sign the form 433-a if ms chavez attested in writing that petitioner’s signature would not validate or create the underlying liability or grant any jurisdiction over petitioner petitioner did not submit his federal_income_tax returns for and on date ms chavez acknowledged receipt of petitioner’s date letter she enclosed a copy of petitioner’s form in which he requested to be contacted in writing ms chavez explained that generally the appeals_office did not provide face-to-face conferences to taxpayers making only groundless or frivolous arguments ms chavez also stated that petitioner was not eligible for a face-to-face conference because he had not filed his and returns6 and for that reason could not submit a collection alternative such as an installment_agreement or offer-in-compromise ms chavez explained that because petitioner had previously had an opportunity to challenge his liability he could not raise it in the sec_6330 hearing ms chavez suggested that he might be able to do so through the audit_reconsideration process on date petitioner sent ms chavez another letter containing mostly statements similar to those in his previous correspondence petitioner also stated that the box on the form that asked for his phone number and the best time to call did not indicate that it would be used to determine the hearing format petitioner again requested a face-to-face hearing petitioner enclosed with the letter copies of his and form sec_1040 the form_1040 reported an ira distribution of dollar_figure and zero income on all other lines on the form_1040 petitioner and mrs oman reported zero income but because of the standard deductions exemptions and federal_income_tax withheld that they reported on the return they claimed an overpayment_of_tax 6ms chavez stated it is not necessary to provide a copy of your tax_return 7it appears that petitioner did not include in his date letter to ms chavez the notice that accompanied the originally filed return on date respondent’s appeals_office issued a notice_of_determination sustaining the proposed levy in the attached memorandum the appeals_office stated that petitioner failed to provide requested financial information and delinquent tax returns that the issues he raised were frivolous and that petitioner did not propose a collection alternative the appeals_office also explained that petitioner was not able to raise the underlying liability at the hearing because he had received a notice_of_deficiency the appeals_office also stated that the and form sec_1040 were zero returns and that claiming a refund of any_tax withheld by filing a zero return was frivolous the appeals_office concluded that the notice_of_levy was issued in accordance with all statutory and procedural requirements and appropriately balanced the need for efficient collection_of_taxes with petitioner’s concern that the collection action be no more intrusive than necessary ii during petitioner worked for two companies as a machinist he worked for and received wages from dillen products inc which was a part of myers industries inc from time to time during petitioner also worked for paramount custom cycles l l c paramount petitioner also received unemployment_compensation from the state of nevada at some point before petitioner worked for b j machine and tool inc and participated in the company’s sec_401 employee_stock_ownership_plan in petitioner received a distribution from the plan on date petitioner and mrs oman filed their form_1040 for they filled in their names address and social_security numbers in the relevant boxes on the form_1040 they checked married_filing_jointly as their filing_status and claimed two exemptions petitioner and mrs oman reported a dollar_figure ira distribution on line 15b but wrote zeros in all other lines of the income portion of the form_1040 because petitioner and mrs oman claimed a dollar_figure standard_deduction and dependency_exemption deductions of dollar_figure they reported zero tax_liability and sought a dollar_figure refund petitioner and mrs oman signed the form_1040 leaving no marks on the return or the jurat they attached a form_4852 substitute for form_w-2 wage and tax statement or form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc on which they reported zero wages from paramount and social_security and medicare taxes withheld petitioner explained on the form_4852 that he had requested that paramount correct its records but it refuses to do so out of fear of irs 8the jurat portion of the form_1040 reads under penalties of perjury i declare that i have examined this return and accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete retaliation petitioner and mrs oman also attached another form_4852 showing zero wages from dillen products inc and social_security and medicare taxes withheld petitioner wrote that he had been unable to address the issue of incorrect statements out of fear of losing his job transmitted with the form_1040 was a cover letter notice that read as follows notice certified mail we the undersign sic do hereby affirm that the tax_return for year included in this letter is not being filed and signed voluntarily we are compelled to file and sign out of fear of unlawful retaliation from irs and or doj the tax_return for year was signed under duress any tax returns from previous years that we have filed were not filed voluntarily and were signed under duress the reason for this notice to our tax_return for year is the fact that irs and or doj use tax returns as evidence in tax and non-tax litigation see attachment a the only way these return s can be used as evidence lawfully against the person s who filed and signed said return s is if the return s was filed voluntarily and sign sic voluntarily an american can not be compelled to be a witness against him her self see the constitutions sic 5th amendment below the notice concluded with the recitation of the fifth_amendment to the constitution above the signature line the notice read with reservation of all our rights immunities and privileges we remain attachment a referenced and included with the notice was an excerpt from a article from united_states attorneys’ bulletin titled follow that lead obtaining and using tax information in a non-tax case respondent did not treat the form_1040 as a valid and processable return using information_return data from third- party payors respondent prepared a substitute for return under sec_6020 respondent included in petitioner’s income the following items distributions from pensions of dollar_figure erroneously shown in the notice_of_deficiency as dollar_figure nonemployee compensation of dollar_figure unemployment_compensation of dollar_figure and wages of dollar_figure respondent also issued a notice_of_deficiency in which he determined that petitioner had income as set forth above and that petitioner was liable for an income_tax deficiency of dollar_figure and additions to tax under sec_6651 and and petitioner timely filed a petition to contest the notice_of_deficiency petitioner contends that he filed a valid return petitioner also argues that because his return is valid respondent’s notice_of_deficiency is invalid petitioner 9on the form_1040 petitioner and mrs oman claimed a filing_status of married_filing_jointly in preparing the substitute for return respondent used a filing_status of single the parties have not indicated whether they agree that petitioner may use the filing_status married_filing_jointly in rule_155_computations enclosed with his petition a 26-page attachment citing numerous authorities including cases and code sections out of context discussion i deficiency proceeding with respect to a burden_of_proof and unreported income issues generally the commissioner’s determination of a taxpayer’s liability for an income_tax deficiency is presumed correct and the taxpayer bears the burden of proving it incorrect see rule a 290_us_111 the u s court_of_appeals for the ninth circuit to which an appeal would lie absent a stipulation to the contrary see sec_7482 has held that for the presumption of correctness to attach to the notice_of_deficiency in unreported income cases the commissioner must establish some evidentiary foundation connecting the taxpayer with the income-producing activity see 596_f2d_358 9th cir revg 67_tc_672 or demonstrating that the taxpayer actually received unreported income 680_f2d_1268 9th cir if the commissioner introduces some evidence that the taxpayer received unreported income the burden of production shifts to the taxpayer who must establish by a preponderance_of_the_evidence that the deficiency was arbitrary or erroneous see 181_f3d_1002 9th cir affg tcmemo_1997_97 respondent introduced into evidence a form_w-2 wage and tax statement for showing that petitioner received wages from myers industries inc respondent also introduced into evidence a certified print of the information returns processing transcript for showing on the basis of third-party information returns that petitioner received wages from myers industries inc and paramount unemployment_compensation and a distribution from a sec_401 plan petitioner testified that in he worked for a company that was part of myers industries inc and acknowledged that he possibly worked for paramount he also testified that it was possible that he received unemployment_compensation from the state of nevada and a distribution from an employee_stock_ownership_plan because respondent connected petitioner with income-producing activities the burden of production shifted to petitioner and the presumption of correctness attached to respondent’s income adjustments see weimerskirch v commissioner supra pincite petitioner does not argue that sec_7491 which shifts the burden_of_proof to the commissioner in certain circumstances applies nor does the record permit us to conclude that the requirements of sec_7491 are met consequently petitioner bears the burden_of_proof with respect to all adjustments see rule a petitioner denies that he received wages from paramount and myers industries inc petitioner contends that he attached the forms to his return because the payors paramount and dillen products inc erroneously withheld the social_security and medicare taxes petitioner presented no credible_evidence to show that paramount and dillen products inc incorrectly reported wages they paid petitioner on the third-party information returns to the contrary petitioner testified that in he worked for dillen products inc and it was very possible that he worked for paramount at trial petitioner recalled receiving the forms w-2 but testified that he did not report the amounts because in his opinion they did not meet the definition of wages and instead he engaged in an exchange of property for property this meritless argument is reminiscent of the equal exchange theory which we have previously rejected as frivolous see 82_tc_766 affd 793_f2d_139 6th cir accordingly we sustain respondent’s determination with respect to petitioner’s income b the validity of the form_1040 we now turn to the issue whether petitioner’s form_1040 was a valid_return we must first decide whether petitioner had an obligation to file a return and then we must decide whether he did so obligation to file a return under sec_6012 an individual who is entitled to make a joint_return and whose gross_income when combined with the gross_income of his spouse exceeds the sum of twice the exemption_amount and the basic_standard_deduction applicable to a joint_return must file a federal_income_tax return as discussed above we sustain respondent’s determination regarding petitioner’s income for as modified by respondent’s concession petitioner’s income for exceeded the described threshold and consequently petitioner had an obligation to file a return for petitioner contends that he had no obligation to file a return because respondent’s records show no such obligation petitioner relies on respondent’s letter dated date respondent’s date letter is a response to petitioner’s request for release of records under the freedom_of_information_act petitioner contends that the records produced in response to his request show code as petitioner’s filing requirement code which petitioner asserts means return not required to be mailed or filed we reject petitioner’s argument it is the internal_revenue_code that establishes a taxpayer’s filing requirement see sec_6012 moreover petitioner has failed to show that the individual_master_file records on which he relies are related to his taxable yeardollar_figure accordingly we conclude petitioner has failed to prove that he was not required to file a return for validity of a return in general generally pursuant to sec_6011 taxpayers must file returns that conform to the forms and regulations prescribed by the secretary see sec_1_6011-1 income_tax regs the form_1040 is the form prescribed by the secretary for use by individual taxpayers in filing returns 114_tc_136 sec_6065 requires a return to be verified by a written declaration that it is made under the penalties of perjury see id the preprinted jurat on the form_1040 satisfies the verification requirement of sec_6065 see id the code does not define the word return see 121_tc_308 vasquez j concurring 121_tc_111 on the basis of the supreme court’s opinions in 293_us_172 and 280_us_453 in beard v commissioner supra pincite we applied a four-part test beard 10petitioner contends the code means that the taxpayer has no filing obligation however one printout in exhibit 37-p appears to refer to mrs oman’s year and the other printout appears to relate to petitioner’s taxable_year test for determining whether a taxpayer’s document constitutes a valid_return to be a valid_return we said the document must meet the following requirements first there must be sufficient data to calculate the tax_liability second the document must purport to be a return third there must be an honest and reasonable attempt to satisfy the requirements of the tax law and fourth the taxpayer must execute the return under penalties of perjury id we have applied the beard test in various contexts including for purposes of sec_6651 sec_6662 and sec_6011 among others mendes v commissioner supra pincite vasquez j concurring applying the beard test this court has generally held that a form_1040 with zeros on every income line is devoid of financial data and is not a valid_return see eg turner v commissioner tcmemo_2004_251 halcott v commissioner tcmemo_2004_214 we also applied the beard test when the taxpayer reported income on one line of the form_1040 but wrote zeros on all other lines of income under circumstances that indicated no intent to file a valid_return see eg watson v commissioner tcmemo_2007_146 concluding that a return that reported income on one line and zeros on other lines and that was accompanied by an attachment negating the jurat was invalid as it did not constitute a reasonable attempt to comply with the requirements of the tax law affd 277_fedappx_450 5th cir the beard test has been adopted and used by several u s courts of appeals often in the context of a bankruptcy case appeal to decide whether a particular document is a return filed by a taxpayer see eg 446_f3d_836 8th cir whether purported returns filed by a debtor- taxpayer after the irs had prepared substitutes for returns and assessed tax_liabilities were returns within the meaning of u s c sec a b i 352_f3d_902 4th cir 164_f3d_1029 6th cir whether a substitute for return was a return for purposes of u s c sec a b i 949_f2d_341 10th cir same under 54_tc_742 affd 445_f2d_985 10th cir we follow any decisions of the court_of_appeals to which appeal lies that are squarely on point in 618_f2d_74 9th cir the court_of_appeals for the ninth circuit held that in the context of a criminal prosecution under sec_7203 a 11the position of the court_of_appeals for the ninth circuit that a return containing all zeros constitutes a valid_return for purposes of a sec_7203 prosecution is contrary to the positions of several other courts of appeals that have considered the issue see 738_f2d_157 6th cir zero income return 638_f2d_182 10th cir zero income return 618_f2d_280 5th cir zero on every line of the return sec_7203 establishes criminal liability for willful failure_to_file returns form_1040 that contained only zeros in every space for entering exemptions income_tax and tax withheld was a valid_return in long the court_of_appeals reversed the taxpayer’s conviction for willful failure_to_file a return on a record that showed the following the government had no record of the taxpayer’s having filed any returns for the years at issue during the years at issue the irs did not keep copies of documents that it considered to be invalid returns including forms showing only zeros nor did the irs keep records of receiving such documents the taxpayer defending against the prosecution’s position of no return introduced facsimile copies of the documents he purportedly filed as returns the trial_court sitting as the trier of fact in a nonjury trial accepted as a fact that the taxpayer had filed the documents and the taxpayer had inserted zeros in the spaces reserved for entering exemptions income_tax and tax withheld on the form sec_1040 he had filed and had attached to the form sec_1040 copies of a tax protest tract see id pincite the court_of_appeals started with the trial court’s factual finding that the taxpayer filed tax forms resembling the facsimiles introduced at trial which the court concluded was not clearly erroneous and then turned to the issue of whether by filing the form sec_1040 the taxpayer made a return for purposes of sec_7203 see id it decided the issue by applying the principle articulated in 426_f2d_519 10th cir and adopted by the court_of_appeals for the ninth circuit in 494_f2d_394 9th cir --a tax form that does not contain any information relating to the taxpayer’s income from which the tax may be computed is not a valid_return under sec_7203 see united_states v long supra pincite the court_of_appeals held that the prosecution did not prove that the taxpayer was guilty of willfully failing to file a return within the meaning of sec_7203 and it explained its reasoning13 as follows the zeros entered on long’s tax forms constitute information relating to the taxpayer’s income from which the tax can be computed the i r s could calculate assessments from long’s strings of zeros just as it could if long had entered other numbers the resulting assessments might not reflect long’s actual tax_liability but some computation was possible in this respect the circumstances here differ from those in porth and similar cases in which defendants failed to complete tax forms or left them 13in a footnote the court distinguished cases in which a court has held that a purported return stating only a name address occupation and signature and asserting that the tax law is unconstitutional eg 481_f2d_28 8th cir or stating a name address an entry claiming a refund and a constitutional objection eg 561_f2d_198 10th cir was not a tax_return under the code see 618_f2d_74 n 9th cir in another footnote the court acknowledged that applying the principle from 426_f2d_519 10th cir may leave open the possibility that certain papers although conveying information might nevertheless not constitute tax returns united_states v long supra pincite n blank nothing can be calculated from a blank but a zero like other figures has significance a return containing false or misleading figures is still a return false figures convey false information but they convey information id pincite fn refs omitted in 692_f2d_587 9th cir affg in part revg in part and remanding 74_tc_1160 the court_of_appeals for the ninth circuit again addressed what constitutes a return but this time the issue arose under sec_6211 which defines a deficiency former sec_6653 which imposed a 50-percent fraud_penalty on any part of an underpayment due to fraud and former sec_6653 which defined underpayment to mean deficiency as defined in sec_6211 one of the taxpayers argued that she was entitled to a reduction in the fraud penalties determined by the commissioner for amounts that she and her husband had reported on filed form sec_1040 see id pincite the form sec_1040 reflected only the taxpayers’ names addresses social_security numbers filing_status exemptions amounts designated as taxable_income and computations of income and self-employment_tax id pincite the taxpayers did not include specific amounts or descriptions for gross_income or deductions on the form sec_1040 id pincite instead they attached to each form a statement that they were under investigation by the government and that they were asserting their fifth_amendment privilege_against self- incrimination with respect to the details of their income and expenses see id pincite before this court the taxpayer in conforte had argued that the tax shown on the form sec_1040 qualified as an ‘amount shown as the tax by the taxpayer upon his return’ within the meaning of sec_6211 id pincite quoting sec_6211 alternatively she had argued that the amount of tax shown on her form sec_1040 represented an amount previously assessed or collected without assessment within the meaning of sec_6211 conforte v commissioner supra pincite- relying on 21_tc_1012 affd 225_f2d_629 10th cir this court rejected both arguments concluding that none of the form sec_1040 qualified as returns because the documents did not state specifically the amounts of gross_income or the deductions and credits taken into account in computing taxable_income see conforte v commissioner supra pincite the commissioner relying on 618_f2d_74 9th cir argued that for a form_1040 to be recognized as a return for tax purposes it must set forth sufficient information relating to the taxpayer’s income from which the tax can be computed see conforte v commissioner supra pincite the court_of_appeals in conforte distinguished long because long decided whether the taxpayer had made a return for purposes of sec_7203 see id it rejected the idea that the term return has the same meaning under all sections of the code acknowledging instead the possibility that the same word could have a different meaning in different parts of the code id it concluded that where as here a word could well have a different meaning in different statutory contexts a purpose- oriented approach should be used when interpreting the meaning of the word as it is used in different sections of the code id applying the described approach the court_of_appeals held that the form sec_1040 were returns for purposes of the calculations required by sec_6211 and former sec_6653 and c see id pincite the approach of the court_of_appeals for the ninth circuit regarding what constitutes a return as reflected in united_states v long supra and clarified in conforte v commissioner supra requires us to examine the purpose behind the relevant code section under which the issue arises in this case the issue arises under sec_6651 which authorizes an addition_to_tax when a taxpayer fails to file a timely return we can discern from a simple reading of sec_6651 that congress clearly intended to impose the addition_to_tax whenever a taxpayer fails to satisfy the taxpayer’s obligation to file a proper return by its due_date we can also discern that a provision like sec_6651 was designed to facilitate the orderly administration of federal tax law by the commissioner a form_1040 on which a taxpayer fails to make an honest and reasonable attempt to comply with the tax law such as the claiming of withholding without any reported wages or taxable_distributions is not a document that is worthy of being processed as a return and the irs routinely takes the position that such a form_1040 is not a return for purposes of sec_6651 it is this scenario that respondent contends is presented here in a case like this one we apply the beard test in deciding whether a document qualifies as a return for purposes of sec_6651 see eg 120_tc_163 102_tc_499 we note that the court_of_appeals has applied the beard test under different circumstances to decide whether a document qualified as a return and has described the beard test as providing a sound approach under both the bankruptcy code and the code 220_f3d_1057 9th cir consequently we conclude that the beard test is not inconsistent with the purpose-oriented approach of conforte and we shall apply it heredollar_figure 14in coulton v commissioner tcmemo_2005_199 a deficiency case in which the taxpayer filed a return containing zeros on each line regarding income and tax we distinguished 618_f2d_74 9th cir on the ground continued the application of the beard test respondent contends that the form_1040 fails the first and third parts of the beard test because it does not contain sufficient information to calculate tax_liability and it is not an honest and reasonable attempt to satisfy the requirements of the tax law we agree and explain our reasoning below part one of the beard test considers whether the purported return contains sufficient data to calculate the tax_liability see beard v commissioner t c pincite although an incorrect return is not necessarily an invalid return see zellerbach paper co v helvering u s pincite perfect accuracy or completeness is not necessary to rescue a return from nullity if it purports to be a return is sworn to as such and evinces an honest and genuine endeavor to satisfy the law we have held that returns containing zero entries on every line regarding income are devoid of financial data and therefore are continued that it involved a criminal statute sec_7203 we concluded that long was not squarely on point and we applied the beard test to decide whether the taxpayer’s purported return was a valid_return see coulton v commissioner supra see also 54_tc_742 affd 445_f2d_985 10th cir as in coulton we are not faced with a prosecution under sec_7203 instead we are considering the validity of a purported return in the context of a civil tax_deficiency proceeding in which one of the issues is whether petitioner is liable for the sec_6651 addition_to_tax for failing to file a timely return invalid see eg turner v commissioner tcmemo_2004_251 halcott v commissioner tcmemo_2004_214 at first glance it appears that petitioner’s purported return is not a zero income return because petitioner reported a dollar_figure ira distribution in addition petitioner and mrs oman claimed joint_return filing_status dependency_exemption deductions and the standard_deduction and they inserted their social_security numbers nevertheless petitioner’s return on its face lacks information sufficient to apprise respondent of his and mrs oman’s federal_income_tax liability because it shows dollar_figure tax withheld but contains no information as to income from which such tax was purportedly withheld specifically the return shows zeros for wages pension distributions or dividends from which the dollar_figure tax could have been withheld and reports no federal_income_tax liability despite the one income entry accordingly we conclude petitioner’s form_1040 on its face does not contain sufficient data to calculate petitioner’s tax_liability and fails part one of the beard test part three of the beard test considers whether the taxpayer made an honest and reasonable attempt to satisfy the requirements of the tax law see beard v commissioner supra pincite respondent contends that the form_1040 fails part three of the beard test because of the assertion of the fifth_amendment as protecting him from having the government_use the forms he submitted as evidence against him for reasons set forth below we do not limit our analysis to petitioner’s asserted fifth_amendment position this court and the court_of_appeals for the ninth circuit have examined the taxpayer’s intent and the facts and circumstances surrounding the filing of the document purporting to be the taxpayer’s return in deciding whether a taxpayer has satisfied part three of the beard test see united_states v hatton supra pincite1 considering as part of the third part of the beard test the fact that the taxpayer filed the return only after the commissioner contacted him dunham v commissioner tcmemo_1998_52 considering the taxpayer’s background and intent under the third part of the beard test in applying part three of the beard test we consider that petitioner received wages during he failed to report those wages and he claimed he had no obligation to report his earned_income on a returndollar_figure as discussed above we have previously rejected similar arguments as frivolous see beard v commissioner supra pincite see also 80_tc_1111 our conclusion regarding petitioner’s intent with respect to his purported return is also supported by petitioner’ sec_15at trial petitioner argued the amounts he received in exchange for services did not meet the definition of wages because he received property in exchange for property behavior after he filed the purported return on date less than months after filing the return petitioner mailed to respondent a letter requesting an explanation of respondent’s authority to issue notices and to make assessments and legal determinations against petitioner and giving respondent days to replydollar_figure petitioner also asked respondent what code section requires him to enclose documentation to support the entries on the return and what code section defines income petitioner then instructed respondent to mail the answer to his address in nevada republic no zip code the letter concluded if the response is addressed any other way than exactly as above i will know that the letter is intended for a fiction and you are trying to trick me into abandoning my common_law jurisdiction to enter your commercial admirality sic color of law jurisdiction the rhetoric of petitioner’s date letter which was nearly contemporaneous with the time of filing the return raises serious doubts that the notice while not a blanket fifth_amendment claim was drafted and attached to the return in good_faith the date letter is one of similar letters in the record that petitioner mailed to respondent from date through date we find that the notice and the purported return to which it was attached 16petitioner continues this line of argument on brief were part of a pattern of communications of meritless content that petitioner mailed to respondent evincing an intent on petitioner’s part not to comply with his tax obligations we further find that petitioner’s purported return was not an honest and reasonable attempt to satisfy the requirements of the tax law and we conclude that it fails part three of the beard test because petitioner’s purported return fails the first and third parts of the beard test we conclude it was not a valid_return and we sustain respondent’s determination to disregard it c additions to tax burden of production sec_7491 provides that the commissioner bears the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount the commissioner’s burden of production under sec_7491 is to produce evidence that imposing the relevant penalty or addition_to_tax is appropriate 118_tc_358 the taxpayer bears the burden of introducing evidence regarding reasonable_cause or a similar defense 116_tc_438 sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a return timely in the amount of percent of the tax required to be shown on the return for each month during which such failure continues not to exceed percent in the aggregate unless it is shown that such failure is due to reasonable_cause and not due to willful neglect respondent satisfied his burden of production under sec_7491 by introducing an excerpt from petitioner’s transcript that contained third-party information returns data relating to petitioner’s income and a copy of the return that respondent determined was unprocessable accordingly petitioner was required to introduce evidence to prove that his failure_to_file a valid_return was due to reasonable_cause and not due to willful neglect see sec_6651 rule a petitioner did not argue that his failure_to_file a valid_return was due to reasonable_cause and he presented no credible_evidence on the issue accordingly we hold that petitioner is liable for the addition_to_tax under sec_6651 sec_6651 sec_6651 imposes an addition_to_tax for failure to pay timely the amount of tax shown on a return the sec_6651 addition_to_tax applies only when an amount of tax is shown on a return cabirac v commissioner t c pincite petitioner did not file a valid return however respondent prepared a substitute for return under sec_6020 for a return made by the secretary under sec_6020 is treated as the return filed by the taxpayer for purposes of determining whether the sec_6651 addition_to_tax applies sec_6651 127_tc_200 affd 521_f3d_1289 10th cir where the taxpayer did not file a valid_return to satisfy his burden of production for the sec_6651 addition_to_tax the commissioner must introduce evidence that he prepared a substitute for return satisfying the requirements under sec_6020 wheeler v commissioner supra pincite respondent satisfied this burden by introducing into evidence an sec_6020 certification consequently petitioner had the burden of introducing evidence to show that his failure to pay was due to reasonable_cause he did not do so petitioner did not advance any argument regarding the sec_6651 addition_to_tax and introduced no credible_evidence to show reasonable_cause for his failure_to_pay_tax shown on the return accordingly we sustain respondent’s determination with respect to the addition_to_tax under sec_6651 sec_6654 sec_6654 imposes an addition_to_tax for underpayment of a required_installment of estimated_tax each required_installment of estimated_tax is equal to percent of the required_annual_payment which in turn is equal to the lesser_of percent of the tax shown on the taxpayer’s return for that year or if no return is filed percent of his or her tax for such year or if the taxpayer filed a return for the immediately preceding_taxable_year percent of the tax shown on that return sec_6654 and b respondent introduced evidence that petitioner was required to file a federal_income_tax return for and that the return he filed was invalid despite petitioner’s claim on the return that tax of dollar_figure was withheld respondent’s records show no such withholding petitioner made no other_payments for respondent also introduced into evidence petitioner’s return for showing a dollar_figure tax_liability this satisfies respondent’s burden of production under sec_7491 by showing that petitioner had a required_annual_payment of estimated_tax for we also find that petitioner does not qualify for any of the exceptions of sec_6654 petitioner presented no argument with respect to sec_6654 therefore we sustain respondent’s determination that petitioner is liable for the addition_to_tax under sec_6654 ii collection proceeding regarding petitioner’s tax_liability sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of the right to a hearing before the levy is made if the person requests a hearing a hearing shall be held before an impartial officer_or_employee of the irs appeals_office sec_6330 at the hearing a taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 a taxpayer may contest the existence or amount of the underlying tax_liability at the hearing if the taxpayer did not receive a notice_of_deficiency for the tax_liability or did not otherwise have an earlier opportunity to dispute the tax_liability sec_6330 see also 114_tc_604 following a hearing the appeals_office must determine whether the proposed levy may proceed the appeals_office is required to take into consideration verification presented by the secretary that the requirements of applicable law and administrative procedure have been met relevant issues raised by the taxpayer and whether the proposed levy action appropriately balances the need for efficient collection_of_taxes with a taxpayer’s concerns regarding the intrusiveness of the proposed levy action sec_6330 sec_6330 grants this court jurisdiction to review the determination made by the appeals_office in connection with the sec_6330 hearing where the validity of the underlying liability is properly at issue the court reviews the matter on a de novo basis sego v commissioner supra pincite 114_tc_176 where the underlying tax_liability is not in dispute the court reviews the appeals office’s determination for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite an abuse_of_discretion occurs if the appeals_office exercises its discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 petitioner contends that respondent misled him by instructing him not to take further action when he contacted respondent after receiving the notice_of_deficiency for however petitioner stipulated the notice_of_deficiency and does not deny that he received it the notice_of_deficiency states the time in which you must file a petition with the court days or days as the case may be is fixed by law and the court cannot consider your case if the petition is filed late petitioner testified that he read the notice_of_deficiency upon receipt and remembered the language regarding the time for filing a petition petitioner may not now hide behind respondent’s form letters because the notice_of_deficiency contained clear instructions on what petitioner had to do to contest the liability because petitioner failed to dispute the underlying liability by filing a timely petition sec_6330 precludes him from contesting the validity of the underlying tax_liability during the sec_6330 hearing and in this proceeding accordingly we review respondent’s determination for abuse_of_discretion in his petition petitioner does not raise any meritorious arguments during trial petitioner contended that although he requested a face-to-face hearing he did not receive any hearing petitioner contends that respondent improperly interpreted the phrase please contact me in writing on the form as petitioner’s request for a hearing by correspondence petitioner’s claimed misunderstanding of the form is understandable line of the form asks for a taxpayer’s phone number and the best time to call it does not indicate that it is intended to be the means by which a taxpayer selects a hearing format nor does it indicate that by providing a phone number the taxpayer is requesting a telephone hearing or that in petitioner’s case by requesting a contact in writing he selects a hearing by correspondence the form in fact has no box to check or area to write in to indicate the preferred format of a requested hearing nevertheless even if petitioner unknowingly requested a hearing by correspondence and later clarified he wanted a face-to-face hearing we conclude that respondent did not abuse his discretion in denying petitioner a face-to-face hearing and that petitioner received a proper sec_6330 hearing generally because a hearing under sec_6330 is an informal proceeding a face-to-face hearing is not mandatory see 115_tc_329 115_tc_35 clough v commissioner tcmemo_2007_106 while a sec_6330 hearing may be held face-to-face a proper hearing may be conducted by telephone or correspondence in certain circumstances katz v commissioner supra pincite see also clough v commissioner supra a hearing by correspondence consists of one or more written or oral communications between an appeals officer_or_employee and the taxpayer sec_301_6330-1 q a-d6 proced admin regs all communications between the taxpayer and the appeals officer from the time of the hearing request up to the time of the issuance of the notice_of_determination constitute part of the sec_6330 hearing see turner v commissioner tcmemo_2010_44 middleton v commissioner tcmemo_2007_120 the record establishes that petitioner submitted his form on date petitioner did not request a face- to-face hearing on his form but did so by letter dated date in the date letter petitioner stated that respondent had repeatedly refused to answer his questions regarding code sections that define income and property received as income and establish respondent’s delegated constitutional and legislated lawful authority the letter contained meaningless language for example i do hereby give you notice that you and all you are are fired from any and all representation of my private affairs without_recourse other than stating that his inability to discuss the underlying liability at the hearing is unfair petitioner did not describe in his request for a face-to-face hearing what he intended to discuss at the hearing nor did he offer collection alternatives ms chavez informed petitioner by letter dated date that his request for a face-to-face hearing was denied on date petitioner sent another letter to ms chavez that was similar to the date letter petitioner pointed out that the form was confusing because it did not state that by selecting the method of contact he was actually selecting the format of the sec_6330 hearing petitioner included the and form sec_1040 as discussed above the form_1040 was an invalid return and the form_1040 was a zero income return again petitioner did not identify any issues he would discuss at the hearing nor did he propose collection alternatives or submit a completed form 433-a as ms chavez had requested we conclude that respondent did not err in refusing to grant petitioner a face-to-face hearing and that the correspondence between petitioner and ms chavez constituted a proper sec_6330 hearing in his petition and at trial petitioner did not pursue any meritorious argument nor did he introduce any credible_evidence that would allow us to conclude that the determination to sustain the levy was arbitrary capricious without foundation in fact or law or otherwise an abuse_of_discretion see eg 129_tc_107 the appeals_office verified that all requirements of applicable law or administrative procedure were met it balanced the need for efficient collection_of_taxes with petitioner’s concerns that the collection action be no more intrusive than necessary accordingly we conclude that respondent did not abuse his discretion in sustaining the collection action we have considered all of the arguments raised by either party and to the extent not discussed above we find them to be irrelevant or without meritdollar_figure sec_6673 provides that this court may require the taxpayer to pay a penalty not in excess of dollar_figure whenever it appears to this court that a the proceedings were instituted or maintained by the taxpayer primarily for delay b the taxpayer’s position is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies respondent did not request that we impose a penalty pursuant to sec_6673 and in the exercise of our discretion we will not impose a sec_6673 penalty on petitioner however we warn petitioner that if in the future he maintains groundless positions in this court he runs the risk that he will be sanctioned in accordance with sec_6673 to reflect the foregoing decision will be entered under rule in docket no decision will be entered for respondent in docket no 18421-08l
